Exhibit 99.3 ICON p.l.c. and Subsidiaries Consolidated Financial Statements Year ended 31 December 2014 Registered number145835 Directors’ Report and Consolidated Financial Statements Contents Page Directors and Other Information 2 Directors’ Report 3 Statement of Directors’ Responsibilities 9 Independent Auditor’s Report 10 Statement of Accounting Policies 12 Consolidated Income Statement 26 Consolidated Statement of Comprehensive Income 27 Consolidated Statement of Financial Position 28 Consolidated Statement of Changes in Equity 29 Consolidated Statement of Cash Flows 31 Notes to Consolidated Financial Statements 32 Company Statement of Financial Position Company Statement of Changes in Equity Company Statement of Cash Flows Notes to Company Financial Statements Reconciliation between IFRS and US Accounting Principles Appendix A: Risk Factors 1 Directors’ and Other Information Directors Thomas Lynch (British – Chairman of the Board) (1) (2) (3) (4) Ciaran Murray (Irish – Chief Executive Officer) (4) Dr. John Climax (Irish – Non-Executive) (5) Dr. Ronan Lambe (Irish – Non-Executive) (5) Prof. Dermot Kelleher (Irish – Non-Executive) (1)(5) Declan McKeon (Irish – Non-Executive) (1) (3) Prof. William Hall (Irish – Non-Executive) (1) (2) (3) (5) Mary Pendergast (American – Non-Executive) (2) (5) Dr. Hugh Brady (Irish – Non-Executive) (1)Member of Audit Committee (2)Member of Compensation and Organisation Committee (3)Member of Nominating and Governance Committee (4)Member of Execution Committee (5)Member of Quality Committee Company secretary Diarmaid Cunningham Registered office South County Business Park Leopardstown Dublin 18 Auditors KPMG Chartered Accountants 1 Stokes Place St. Stephens Green Dublin 2 Solicitors A & L Goodbody International Financial Services Centre North Wall Quay Dublin 1 Cahill Gordon Reindel LLP 80 Pine Street NY10005 USA Registrars Computershare Investor Services (Ireland) Limited Herron House Corrig Road Sandyford Industrial Estate Dublin 18 Bankers Citibank Canada Square Canary Warf London E14 5LB United Kingdom JP Morgan Chase Bank N.A. 4 New York Plaza New York NY 10004 USA 2 Directors’ Report The Directors present their report and audited Consolidated and Company financial statements of ICON p.l.c. (“the Company” or “ICON”), a public limited company incorporated in the Republic of Ireland, and its subsidiary undertakings (“the Subsidiaries”, with the Company and the Subsidiaries being together “the Group”) for the year ended 31 December 2014. The Company’s ordinary shares are traded on the NASDAQ market. The Company is considered a foreign private issuer in the US and accordingly it is not subject to the same ongoing regulatory requirements as a US registered company with a primary listing on the NASDAQ market. These Consolidated and Company financial statements (together “the financial statements”) for the year ended 31 December 2014 are prepared in accordance with IFRS as adopted by the EU and meet the reporting requirements pursuant to Irish Company Law.In addition to the consolidated financial statements contained in this annual report, we also prepare separate consolidated financial statements on Form 20-F pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC) and in accordance with accounting principles generally accepted in the United States (U.S. GAAP).The Form 20-F under U.S. GAAP is a separate document, a copy of which may be obtained from the Company’s website www.iconplc.com. IFRS differs in certain respects from U.S. GAAP, details of which are set out on pages 117 to 120 of this annual report. Principal activities, business review and future developments The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. The Group specialises in the strategic development, management and analysis of programmes that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies. The Company’s mission is to accelerate the development of drugsthat save lives and improve the quality of life.Our vision is to be the Global CRO partner of choice for the Biopharma industry by delivering best in class information, solutions and performance in clinical and outcomes research. The Group believes that it is one of a select number of CRO’s with the expertise and capability to conduct clinical trials in most major therapeutic areas on a global basis and has the operational flexibility to provide development services on a stand alone basis or as part of an integrated “full service” solution. At 31 December 2014, the Group had approximately 10,600 employees, in 81 locations in 38 countries. During the year ended 31 December 2014, the Group derived approximately 40.2%, 48.8% and 11.0% of its net revenue in the United States, Europe and Rest of World, respectively. Headquartered in Dublin, Ireland, the Group began operations in 1990 and has expanded the business predominately through internal growth, together with a number of strategic acquisitions to enhance its capabilities and expertise in certain areas of the clinical development process. Its principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. On 19 September 2014, the Company announced that it had completed a $40.0 million redemption of the Company’s ordinary shares and that it had entered into a further program under which the Company can acquire up to an additional $100 million of its outstanding ordinary shares (by way of redemption), in accordance with United States securities laws through open market share acquisitions. During the year ended December 31, 2014, 2,640,610 ordinary shares were redeemed by the Company under the programs for a total consideration of $140.0 million. On 27 February 2015 the Company acquired MediMedia Pharma Solutions for a total cash consideration of $120.0 million. Headquartered in Yardley, Pennsylvania, MediMedia Pharma Solutions includes MediMedia Managed Markets and Complete Healthcare Communications. MediMedia Managed Markets is a leading provider of strategic payer-validated market access solutions. Complete Healthcare Communications is one of the leading medical and scientific communication agencies working with medical affairs, commercial and brand development teams within life science companies. On 7 May 2014, the Company acquired 100% of the common stock of Aptiv Solutions (“Aptiv”), a global biopharmaceutical and medical device development services company and leader in adaptive clinical trials. Aptiv offers full-service clinical trial consulting and regulatory support for drugs, medical devices and diagnostics with a specific focus on strategy to increase product development efficiency and productivity. It is a market leader in the integrated design and execution of adaptive clinical trials for exploratory and late phase development as well as being an industry leader in medical device and diagnostic development in key medical technology segments. 3 Directors’ Report (continued) On 17 December 2012 the Company’s shareholders voted in favour of terminating the Company’s ADR programme and replacing its ADRs with a direct listing of its shares on NASDAQ. The company also decided to cancel the Company’s secondary listing on the official list of the Irish Stock Exchange, mainly due to the very low levels of liquidity in the Company’s shares on this exchange.This followed a review by the Company of its share trading arrangements with the objective of ensuring that the arrangements in place are appropriate to the size, scale and locations of the business, are conducive to supporting a liquid market in the Company’s shares, enhance the Company’s profile and attractions for a wide range of international investors, and that the costs and maintenance of the associated trading arrangements are proportionate to the expected benefits.The last day of trading of the Company’s shares on the Irish Stock Exchange was 29 January 2013 with the Company’s delisting from the Irish Stock Exchange being effected as of 30 January 2013.Direct trading of the Company’s shares on NASDAQ commenced on 4 February 2013. In 2015, the Group looks forward to increasing its geographic presence through the addition of new offices and expanding the scale and range of its service offering. Results and dividends The results for the year are as shown on page 26 of these financial statements. The Directors do not propose the payment of a dividend for the year ended 31 December 2014. The following table sets forth for the periods indicated certain financial data as a percentage of net revenue and the percentage change in these items compared to the prior period, being the key performance indicators used by management. The trends illustrated in the following table may not be indicative of future results. Year ended Year ended 31 December 31 December As a percentage of net revenue Percentage change in period Net revenue 100% 100% 12.5% Direct costs (excluding exceptional items) 60.1% 63.2% 6.8% Other operating expenses (excluding exceptional items) 25.9% 27.0% 8.0% Operating profit (excluding exceptional items) 14.0% 9.8% 61.7% Exceptional items 0.6% 0.7% (2.6)% Operating profit (including exceptional items) 13.4% 9.1% 66.5% Twelve months ended 31 December 2014 compared to twelve months ended 31 December 2013 Net revenue for the year increased by $167.2 million, or 12.5%, from $1,336.1 million for the year ended 31 December2013 to $1,503.3 million for the year ended 31 December 2014.For the year ended 31 December 2014 we derived approximately 40.3%, 48.8% and 10.9% of our net revenue in the United States, Europe and Rest of World, respectively. Direct costs (excluding exceptional items) for the year ended 31 December 2014 increased by $57.9 million, or 6.8%, from $845.1 million for the year ended 31 December 2013 to $903.0 million for the year ended 31 December 2014. Direct costs consist primarily of compensation, associated fringe benefits and share based compensation expense for project-related employees and other direct project driven costs. The increase in direct costs during the period arose from an increase in headcount and a corresponding increase in personnel related expenditure of $52.5 million and an increase in other direct project related costs of $12.4 million, offset by a decrease in laboratory costs of $7.0 million. As a percentage of net revenue, direct costs (excluding exceptional items) have decreased from 63.2% for the year ended 31 December 2013 to 60.1% for the year ended 31 December 2014. 4 Directors’ Report (continued) Other operating expenses (excluding exceptional items) for the year ended 31 December 2014 increased by $28.8 million, or 8.0%, from $360.3 million for the year ended 31 December 2013 to $389.1 million for the year ended 31 December 2014. The increase in other operating expenses (excluding exceptional items) for the period arose primarily from an increase in personnel related expenditure of $15.3 million, an increase in facilities and related costs of $9.7 million, a decrease in other general overhead costs of $2.2 million and an increase in depreciation and amortisation expense of $6.0 million, arising principally as a result of the increased amortisation of acquired intangibles and our continued investment in facilities and equipment to support the Company’s growth. As a percentage of net revenue, other operating expenses (excluding exceptional items), decreased from 27.0% for the year ended 31 December 2013 to 25.9% for the year ended 31 December 2014. Exceptional charges of $8.8 million were recognized during the year ended December 31, 2014. Following the closure of the Company’s European Phase 1 services in 2013, the Company recognized a charge during the current yearin relation to its Manchester, United Kingdom facility; $5.6 million in relation to asset impairments and $3.2 million in relation to an onerous lease charge associated with this facility. As a result of the above, operating profit increased by $80.9 million, or 66.5%, from $121.6 million for the year ended 31 December 2013 ($130.6 million excluding restructuring charges) to $202.5 million for the year ended 31 December 2014 ($211.3 million, or 61.7% excluding restructuring charges). As a percentage of net revenue, income from operations increased from 9.1% of net revenues for the year ended 31 December 2013 (9.8% excluding restructuring charges) to 13.4% of net revenues for year ended 31 December 2014 (14.0% excluding restructuring charges). Financing expense for the period decreased from $1.3 million for the year ended 31 December 2013 to $0.8 million for the year ended 31 December 2014.Financing income for the year increased from $1.0 million for the year ended 31 December 2013 to $1.2 million for the year ended 31 December 2014. Provision for income taxes for the period increased from $14.2 million for the year ended 31 December 2013 to $27.8 million for the year ended 31 December 2014.The Company’s effective tax rate for the year ended 31 December 2014 was 13.7% compared with 11.7% for the year ended 31 December 2013. Excluding the impact of exceptional items recognised during the year ended 31 December 2014 the Company’s effective tax rate was 14.3% for the year ended 31 December 2014 compared with 12.3% for the year ended 31 December 2013. The Company’s effective tax rate is principally a function of the distribution of pre-tax profits in the territories in which it operates. Risks and uncertainties Details of the principal risks and uncertainties facing the Group are set out in Appendix A of this annual report. Financial risk management The Group’s financial instruments comprise cash and cash equivalents, current asset investments, finance lease obligations and negotiated bank facilities.The main purpose of these financial instruments is to fund the working capital requirements of the Group, the cost of new acquisitions and continued growth.The principal financial risks facing the Group include currency rate risk, interest rate risk, credit risk and liquidity risk, further details of which are set out in note 25 to the Consolidated financial statements and note 10 to Company financial statements. The Group does not undertake any trading activity in financial instruments.The Group did not enter into any material derivative transactions during 2013 or 2014. 5 Directors’ Report (continued) Subsequent events Details of subsequent events are set out in note 30 to the financial statements. Directors and Secretary In January 2013 Mr Thomas Lynch was appointed Chairman of the Board of Directors of the Company replacing Dr. Bruce Given who retired as Chairman of the Board of Directors of the Company on 31 December 2012. On 21 February 2013 Professor William Hall was appointed a Director of the Company. On 18 February 2014 Mary Pendergast was appointed a Non-Executive Director of the Company.On 29 April 2014 Dr. Hugh Brady was appointed a Non-Executive Director of the Company. On 22 July 2013 Dr. Bruce Given retired as a Director of the Company.On 24 January 2014, Cathrin Petty resigned as a Director of the Company. Details of Directors’ interests in the Group’s shares are set out in note 8 to the financial statements. Directors’ remuneration Details of the Directors’ remuneration are set out in the note 8 to the Consolidated financial statements. Directors power to purchase and allot company shares Subject to the provisions of the Companies Acts 1963 to 2013 the Company may purchase any of its shares.Every contract for the purchase of shares, or under which the Company may become entitled or obliged to purchase shares in the Company shall be authorised by a special resolution of the Company.The Company may cancel any shares so purchased or may hold them as treasury shares or re-issue them. On 19 September 2014 the Company announced that it had completed a $40 million redemption of the Company’s ordinary shares and that it had entered into a further program under which the Company can acquire up to an additional $100 million of its outstanding ordinary shares (by way of redemption), in accordance with United States securities laws through open market share acquisitions.Further details of the share repurchase programme can be found in note 23 to the financial statements. Rights and Obligations attaching to the Company’s shares The share capital of the Company is €6,000,000 divided into 100,000,000 ordinary shares of €0.06.Holders of ordinary shares will be entitled to receive such dividends as may be recommended by the board of Directors of the Company and approved by the shareholders and/or such interim dividends as the board of Directors of the Company may decide. On liquidation or a winding up of the Company, the par value of the ordinary shares will be repaid out of the assets available for distribution among the holders of the Company's ordinary shares. Holders of ordinary shares have no conversion or redemption rights. On a show of hands, every holder of an ordinary share present in person or proxy at a general meeting of shareholders shall have one vote with no individual having more than one vote. Change of control provisions in significant agreements Certain of the Group’s customer contracts allow the customer to terminate the contract in the event of a change in control of the Company. The Group has negotiated a banking facility with a number of financial institutions, details of which are set out in note 22 to the financial statements.This facility requires repayment in the event that the Company becomes controlled by any person or persons acting in concert by whom it was not controlled at the date the facility was entered into. 6 Directors’ Report (continued) Change of control provisions in significant agreements (continued) Furthermore certain Group companies have entered capital grant agreements with the Irish government agency, Enterprise Ireland, whereby the Group covenants that the controlling interest in the Company will not change without Enterprise Ireland’s prior written consent, which will not be unreasonably withheld. Additionally, the Company's share option and restricted share unit plans contain change in controlprovisions which provide for the acceleration of the vesting and exercisability of outstanding options and awards of restricted share units in the event that a change in controloccurs with respect to the Company. Corporate Governance The Company is listed on the NASDAQ Global Select Market. The Company complies with the corporate governance listing requirements under the NASDAQ marketplace rules. NASDAQ may provide exemptions from certain NASDAQ corporate governance standards to a foreign private issuer in certain circumstances provided that the foreign private issuer properly notifies NASDAQ and makes the required disclosure except to the extent that such exemptions would be contrary to United States federal securities laws. The exemptions that the Company relies on, and the practices the Company adheres to, are as follows: ● The Company is exempt from provisions set forth in NASDAQ Rule 5620(c), which requires each issuer (other than limited partnerships) to provide for a quorum in its by-laws for any meeting of the holders of common stock, which shall in no case be less than 33.33% of the outstanding shares of the issuer’s common voting stock. The Company’s Articles of Association require that only 3 members be present, in person or by proxy, at a shareholder meeting to constitute a quorum. This quorum requirement is in accordance with Irish law and generally accepted business practices in Ireland. ● The Company is exempt from provisions set forth in NASDAQ Rule 5635(c) which requires (other than for certain specified exceptions) shareholder approval prior to the establishment or material amendment of a stock option or purchase plan or other equity compensation arrangement made or materially amended, pursuant to which stock may be acquired by officers, directors, employees or consultants. Irish law does not require shareholder approval with respect to equity compensation arrangements. Accordingly, the 2013 Employees Restricted Share Unit Plan was adopted by the Board of Directors without shareholder approval. ● The Company is exempt from provisions set forth in NASDAQ Rule 5605(b)(2), which requires independent directors to hold regularly scheduled meetings at which only independent directors are present. Irish law does not require independent directors to hold regularly scheduled meetings at which only independent directors are present. The Company holds regularly scheduled meetings which all of the directors may attend. The Company's practices with regard to these requirements are not prohibited by Irish law. 7 Directors’ Report (continued) Significant shareholdings The Company has been notified of the following shareholdings in excess of 3% of the issued share capital of the Company at 31 December 2014: Name % Number of Shares Earnest Partners, LLC Neuberger Berman LLC Robeco Investment Management, Inc Wasatch Advisors, Inc. All Directors and Officers as a group Subsidiary undertakings The information required by the Companies Act, 1963 in relation to subsidiary undertakings is presented in note 31 to the financial statements. Political donations The Group made no disclosable political donations in the period. Going concern The Directors have a reasonable expectation that the Group has adequate resources to continue in operation for the foreseeable future.For this reason, the Group continues to adopt the going concern basis in preparing the financial statements. Books of account The Directors believe that they have complied with the requirements of Section 202 of the Companies Act, 1990 with regard to books of account by employing accounting personnel with appropriate expertise and by providing adequate resources to the financial function. The books of account of the Company are maintained at the registered office. Auditors In accordance with Section 160(2) of the Companies Act, 1963, the auditors, KPMG, Chartered Accountants, will continue in office. On behalf of the Board Declan McKeon Ciaran Murray Director Director 8 Statement of Directors’ Responsibilities Directors’ Responsibilities Statement The Directors are responsible for preparing the Consolidated and Company financial statements, in accordance with applicable law and regulations. Company law requires the Directors to prepare Group and Company financial statements for each financial year.Under that law the Directors are required to prepare the Group financial statements in accordance with International Financial Reporting Standards (“IFRS”) as adopted by the EU and have elected to prepare the Company financial statements in accordance with IFRSs as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2013. The Group and Company financial statements are required by law and IFRSs as adopted by the EU to present fairly the financial position and performance of the Group and Company. The Companies Acts 1963 to 2013 provide in relation to such financial statements that references in the relevant part of that Act to financial statements giving a true and fair view are references to their achieving a fair presentation. In preparing each of the Group and Company financial statements, the Directors are required to: ● select suitable accounting policies and then apply them consistently; ● make judgments and estimates that are reasonable and prudent; ● state that the financial statements comply with the IFRSs as adopted by the EU, and in the case of the Company, as applied in accordance with the Companies Acts 1963 to 2013; and ● prepare the financial statements on a going concern basis unless it is inappropriate to presume that the Group and Company will continue in business. The Directors are responsible for keeping proper books of account that disclose with reasonable accuracy at any time the financial position of the Company and the Group and enable them to ensure that the financial statements comply with the Companies Acts 1963 to 2013 and, as regards the Group financial statements, Article 4 of the IAS Regulation. They are also responsible for taking such steps as are reasonably open to them to safeguard the assets of the Group and Company and to prevent and detect fraud and other irregularities. The Directors are responsible for the maintenance and integrity of the corporate and financial information included on the Company’s website.Legislation in the Republic of Ireland governing the preparation and dissemination of financial statements may differ from legislation in other jurisdictions. On behalf of the Board Declan McKeon Ciaran Murray Director
